Bottle, J.
1. A bailee for hire is required to exercise that degree of diligence in protecting property bailed which every prudent man would exercise in the preservation of similar property of his own. In all cases of bailment, after proof of loss, the burden is on the bailee to show proper diligence. Civil Code (1910), §§ 3469-71; Morris Transfer & Storage Co. v. Wilkes, 1 Ga. App. 751 (58 S. E. 232); Hall v. Stone, 11 Ga. App. 269 (75 S. E. 140).
2. Questions of negligence and diligence are peculiarly for the jury. While, after loss of property bailed, the burden is on the bailee to show that he exercised proper diligence for its preservation, yet where the jury have found that the bailee did exercise such diligence, if there is any evidence to authorize such finding and the verdict has been approved by the trial judge, the reviewing court will not interfere.
2. The evidence in the present case was of such a nature as to have authorized a finding either way, and, taking the evidence altogether, in the light of the nature of the bailment, it can not be said that the verdict in favor of the bailee was entirely without evidence to support it.

Judgment affirmed.

Certiorari; from Murray superior court—Judge Fite. August 12, 1912.
W. W. Sampler, for plaintiff.
G. N. King, II. II. Anderson, for defendants.